Exhibit 10.18

 

[g201603091945184517350.jpg]


 

 

 

October 13, 2011

 

Don Reeves

 

Via Email:  [email]

 

 

On behalf of Silver Spring Networks, Inc. (the "Company"), I am pleased to offer
you the following promotion opportunity.

 

The terms of your new position with the Company are as set forth below:

 

1.

Position.  You will become a SVP, Smart Grid Services.  Your new position with
the Company will be effective October 10, 2011 (your "Promotion Start Date'').

 

2.

Compensation.

 

 

a)

Base Salary.  You will be paid a monthly rate of $22,500 (your "Base Salary",
annualized at $270,000).

Your salary will be payable pursuant to the Company's regular payroll policy
(subject to applicable

withholding taxes).  This represents a 16% promotional increase.

 

 

b)

Bonus.  You will be entitled to participate in Silver Spring Networks' 2011
Bonus Plan. Your bonus target is equivalent to 35% of base salary for the
applicable bonus period, and subject to the terms and conditions

of the applicable bonus plan. The Company's Human Resources Department will
inform you of the details of the plan. The Company reserves the right to vary or
terminate (with or without replacement by a further scheme)

 

3.

Stock Options. In connection with the promotion, the Company will recommend to
its Board of Directors

that you be granted a stock option to purchase 25,000 (twenty-five thousand)
shares_of Silver Spring

Networks, Inc. Common Stock with an exercise price equal to the fair market
value of the Common Stock on

the date of grant. Stock options are subject to vesting and other terms and
conditions set forth in the 2003

Stock Option Plan and the applicable stock option agreement.  You will receive
additional details about your equity award from Stock Administration.

 

 

4.

Termination of Employment and Severance  Benefits. We are pleased to provide you
with certain benefits

in the event of your termination without "cause" or "constructive termination"
from the Company as specifically set forth in Attachment A.

 

5.

At-Will Employment. You understand that your continued employment with the
Company is not for any specified term and will at all times be on an "at will"
basis, meaning that either you or the Company may terminate your employment at
any time for any reason or no reason, without further obligation or liability.

 

 

 

 

 

 

 

 

Page 1Initials                          

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

Exhibit 10.18

We are all delighted to be able to extend you this promotional opportunity. To
indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below and return it to me, no later than October
17, 2011.

 

Additionally, as part of your acceptance of the Company's offer, please return a
signed and dated copy of

Attachment  A (Termination of Employment and Severance Benefits). This offer
letter, together with Attachment A,

set forth the terms of your promotional opportunity with the Company, and
supersede any prior representations or agreements, whether written or oral.
Neither this letter nor Attachments A may be modified or amended except by a
written agreement, signed by the Company's Chief Executive Officer and by you.

 

[g201603091945188887351.jpg]Very truly yours,

 

 

 

 

 

Silver Spring Networks, Inc.

 

Scott Lang

Chairman, President and CEO

 

 

 

 

ACCEPTED AND AGREED:

 

DON REEVES

[g201603091945189047352.jpg]

Signature

 

 

[g201603091945189047353.jpg]Date

 

Attachments:

 

1.    Attachment  A - Termination of Employment and Severance Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2

Initials                        

555 Broadway Street, Redwood City, CA 94063

 

--------------------------------------------------------------------------------

Exhibit 10.18

 

ATTACHMENT A

TERMINATION OF EMPLOYMENT AND SEVERANCE  BENEFITS

 

1.

Termination of Employment.

 

 

a)

At-Will Employment.  Your employment with the Company is at-will, meaning either
you or the

Company can terminate your employment at any time, with or without cause, and
with or without notice. Neither

you nor the Company can change the "at will" nature of your employment, unless
the CEO of the Company and you

sign a written contract that explicitly changes your status as an "at will"
employee.

 

 

b)

Payment & Benefits Upon Termination.   Your entitlement to payment and benefits
upon

termination is as follows:

 

 

(i)

              Termination Without "Cause" or "Constructive Termination".   If
your employment is

terminated involuntarily without Cause (as defined in Section 3(a), below) or in
the event of your "Constructive

Termination" (as defined in Section 3(c) below):

 

 

(A)

you will receive payment for any earned and unpaid salary, bonus and
commissions, and

unpaid vacation accrued as of the date of your termination of employment; and,

 

 

(B)

in the event you execute and do not revoke a separation agreement, including a
release of

claims (''Release''), to be drafted by the Company based upon its standard
forms, you will be

offered the Separation Compensation (as defined in Section 2, below).  You will
not be entitled to

or offered any form of additional severance pay or benefits other than the
Separation

Compensation (e.g., you will not be entitled to pay or benefits under any
employee severance plan

that is generally applicable to employees).

 

 

(ii)

              Voluntary Termination.   If you voluntarily terminate your
employment, or give notice that

you will voluntarily terminate your employment at a future date (and whether or
not the Company accelerates the

effective date of your resignation date that you provide to an earlier
termination date), you will receive payment(s)

for all earned and unpaid salary, bonus and commissions, and unpaid vacation
accrued as of the date of

termination. You will not be entitled to the Separation Compensation, or any
other form of severance pay or

benefits.

 

 

(iii)

Termination for Cause.   If your employment is terminated for Cause, you will
receive

payment(s) for all earned and unpaid salary, bonus and commissions, and unpaid
vacation accrued as of the date of

your termination of employment.  You will not be entitled to the Separation
Compensation, or any other form of

severance pay or benefits.

 

2.

Separation Compensation.   If you are entitled to Separation Compensation under
Section 1 above,

your "Separation Compensation" will include each of the following:

 

 

a.

Salary Continuance.  You will be offered pay equal to twelve (12) months of your
regular base

salary and a pro-rated bonus (if any), subject to applicable payroll deductions
and withholdings  (''Salary

Continuance'');  provided, however, that should your Termination without Cause
or your Constructive Termination

occur within the period beginning two months prior to and ending twelve months
following a Change of Control, you

may be required by the successor entity (at its sole discretion) to continue
your employment for up to three (3)

months from the date of a Change of Control in order to be eligible to receive
the Salary Continuance.  The first

salary continuance payment equal to three (3) months of your regular base salary
shall be made on the thirtieth

(30th) day following your termination of employment (unless a longer period is
required by law to make the Release

effective, in which case the first salary continuance payment shall be made on
the sixtieth (60th) day following your termination of employment) provided the
Release is effective at such time, and the remainder shall be paid in

monthly installments beginning on the 1st day of the fourth month following your
termination of employment, and

on the 1st day of each month thereafter, until the total payment obligation is
fulfilled.

Initials            Page 3

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

Exhibit 10.18

 

b.

Acceleration of Vesting.  The vesting applicable to any equity grants made by
the Company to

you shall accelerate (or the Company's repurchase right with respect to such
shares underlying such equity grants

shall lapse) as to either:

 

 

(i)

        that number of shares underlying such equity grant or grants that would
have vested on the

first anniversary of the date your employment terminates, such acceleration
effective immediately prior to such

termination; or

 

 

(ii)

        in the event that your termination without Cause or Constructive
Termination occurs within

the period beginning two (2) months prior to a Change of Control and ending
twelve (12) months following a

Change of Control, and provided that you (if requested by the successor entity
in its sole discretion) have

continued your employment for the three-month period (or such shorter period as
may be requested by the

successor entity) beginning on the date of a Change of Control, one hundred
percent (100%) of the unvested

shares underlying such equity grant or grants at the time of termination, such
acceleration effective immediately

prior to such termination.

 

 

c.

Other Benefits.  The Company will reimburse you for your expenses in continuing
medical

insurance benefits for you and your family (meaning medical, dental, optical,
and mental health, but not life,

insurance) under the Company's benefit plans (or otherwise in obtaining coverage
substantially comparable

to the coverage provided to you prior to the termination) over the period
beginning on the date your employment

terminates and ending on the earlier of (a) twelve (12) months following such
date, or (b) the date you

commence employment with another entity; provided, however, that should your
termination without Cause or

your Constructive Termination occur within the period beginning two months prior
to and ending twelve months

following a Change of Control, you may be required by the successor entity (at
its sole discretion) to continue your employment for up to three (3) months from
the date of a Change of Control in order to be eligible to receive such

other benefits.

 

3.

Definitions.

 

 

a)

Cause. For the purposes of this letter agreement, "Cause" for termination of
your employment

will exist if you are terminated for any of the following reasons: (i) your
material failure to perform your duties and responsibilities to the Company,
including but not limited to a failure to cooperate with the Company in any

investigation or formal proceeding; (ii) your commission of any act of fraud,
embezzlement, dishonesty or any

other intentional misconduct that results in material injury to the Company;
(iii) the unauthorized use or disclosure

by you of any proprietary information or trade secrets of the Company or any
other party to whom you owe an

obligation of nondisclosure as a result of your relationship with the Company;
(iv) you are convicted of, or enter a

no contest plea to, a felony; or (v) your willful, wrongful and uncured breach
of any of your obligations under any

Company policy, written agreement or covenant with the Company (including this
letter agreement).  The

determination as to whether you are being terminated for Cause shall be made in
good faith by the Board. The

foregoing definition does not in any way limit the Company's ability to
terminate your employment at any time as

provided in Section 1above.

 

 

b)

Change of Control.  For purposes of this letter agreement, "Change of Control"
of the Company

is defined as: (i) the date any "person" (as such term is used in Sections 13(d)
and 14(d) of the Securities

Exchange Act of 1934, as amended) becomes, subsequent to the date hereof, the
"beneficial owner" (as defined

in Rule 13d-3 under said Act), directly or indirectly, of securities of the
Company representing 50% or more of the

total voting power represented by the Company's then outstanding voting
securities, other than pursuant to a sale

by the Company of its securities in a transaction or series of related
transactions the primary purpose of which is

to raise capital for the Company; (ii) the date of the consummation of a merger
or consolidation of the Company

with any other corporation that has been approved by the stockholders of the
Company, other than a merger or

consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto

continuing to represent (either by remaining outstanding or by being converted
into voting securities of the

surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities

of the Company or such surviving entity outstanding immediately after such
merger or consolidation;  (iii) the date of

the consummation of the sale or disposition by the Company of all or
substantially all the Company's assets; or

(iv) the date of a change in the composition of the Company's Board of Directors
such that a majority of the

members of the Board immediately following such change in composition are no
longer "Incumbent Directors."

Initials            Page 4

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

Exhibit 10.18

For purposes of the foregoing clause (iv), "Incumbent Directors" means (a)
members of the Company's Board of

Directors as of the date of this letter agreement, or (b) members of the
Company's Board of Directors elected or

appointed to the Board following the date of this letter agreement other than in
connection with an actual or

threatened proxy contest.

 

 

c)

Constructive Termination.  For the purposes of this letter agreement,
"Constructive

Termination" means the termination of your employment by you following:  (A) a
material reduction in your job

duties and responsibilities; provided, howevet;  that following a Change of
Control, a reassignment to a position

that is substantially similar to your position prior to the Change of Control
shall not constitute a material reduction

in your job duties or responsibilities; (B) without your prior written approval,
the Company requires you to relocate

to a facility or location more than thirty-five (35) miles from the location
from the primary location at which you

were working for the Company immediately before the required change of location;
(C) except as otherwise

agreed by you, any reduction of your base salary in effect immediately prior to
such reduction (other than as part

of an across-the-board,  proportional reduction); or (D) following a Change of
Control, the failure of a successor

entity to assume this letter agreement.   Notwithstanding anything else
contained herein, in the event of the

occurrence of a condition listed above you must provide notice to the Company
within ninety (90) days of the

occurrence of a condition listed above and allow the Company thirty (30) day in
which to cure such condition.

Additionally,  in the event the Company fails to cure the condition within the
cure period provided, you must

terminate employment with the Company within thirty (30) days of the end of the
cure period.

 

4.

Code Section 409A.  For purposes of this Agreement, a termination of employment
will be

determined consistent with the rules relating to a "separation from service" as
defined in Section 409A of the Code

and the regulations thereunder  ("Section 409A").   Notwithstanding anything
else provided herein, to the extent

any payments provided under this Agreement  in connection with your termination
of employment constitute

deferred compensation subject to Section 409A, and you are deemed at the time of
such termination of

employment to be a "specified employee" under Section 409A, then such payment
shall not be made or

commence until the earlier of (i) the expiration of the 6-month period measured
from your separation from service

from the Company or (ii) the date of your death following such a separation from
service; provided, however, that

such deferral shall only be effected to the extent required to avoid adverse tax
treatment to you including, without

limitation, the additional tax for which you would otherwise be liable under
Section 409A(a)(1)(B) in the absence

of such a deferral. The first payment thereof will include a catch-up payment
covering the amount that would

have otherwise been paid during the period between your termination of
employment and the first payment date

but for the application of this provision, and the balance of the installments
(if any) will be payable in accordance

with their original schedule. To the extent that any provision of this Agreement
is ambiguous as to its compliance

with Section 409A, the provision will be read in such a manner so that all
payments hereunder comply with

Section 409A.  To the extent any payment under this Agreement  may be classified
as a "short-term deferral"

within the meaning of Section 409A, such payment shall be deemed a short-term
deferral, even if it may also

qualify for an exemption from Section 409A under another provision of Section
409A. Payments pursuant to this

section are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury

Regulations.

 

5.

Code Section 280G.  In the event that the severance and other benefits provided
for in this

Agreement or otherwise payable to you (i) constitute "parachute payments" within
the meaning of Section 280G of

the Code, and (ii) would be subject to the excise tax imposed by Section 4999 of
the Code (the "Excise Tax"),

then your benefits under this Agreement shall be either:

 

 

a)

delivered in full; or

 

 

b)

delivered as to such lesser extent that would result in no portion of such
benefits being subject to

the Excise Tax, (with first a pro rata reduction of (i) cash payments subject to
Section 409A of the Code as

deferred compensation and (ii) cash payments not subject to Section 409A of the
Code, and then a pro rata

cancellation of (i) equity-based compensation subject to Section 409A of the
Code as deferred compensation and

(ii) equity-based compensation not subject to Section 409A of the Code),

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and

the Excise Tax, results in your receipt on an after-tax basis, of the greatest
amount of benefits, notwithstanding

that all or some portion of such benefits may be taxable under Section 4999 of
the Code.

Initials            Page 5

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

Exhibit 10.18

Unless you and the Company otherwise agree in writing, the determination of your
excise tax liability and

the amount required to be paid under this Section shall be made in writing by an
accounting firm to be selected by reasonable agreement between you and the
Company, whose determination shall be conclusive and binding upon

you and the Company for all purposes.   For purposes of making the calculations
required by this Section, the Accountants  may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code. You and

the Company shall furnish to the Accountants such information and documents as
the Accountants  may

reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section.

 

 

6.

Other Agreements. This Attachment A sets forth the terms of the benefits you are
eligible to

receive in the event your employment with the Company is terminated in the
manner described herein and

supersedes any prior representations or agreements, whether written or oral.  
In the event of a conflict between

the terms of this Attachment A and any other agreement you have entered into
with the Company (including,

without  limitation, the cover letter to this Attachment A), the terms of this
Attachment A shall apply.  The

definitions, terms and conditions contained herein may not be modified or
amended except by a written

agreement, signed by an authorized representative of the Company and by you.

 

* * *

 

 

 

 

 

ACCEPTED AND AGREED:

 

[g201603091945203277354.jpg]DON REEVES

 

 

 

[g201603091945203277355.jpg]Signature

 

 

Date

Initials            Page 6

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

Exhibit 10.18



February 4, 2016

Don Reeves

[address]

Re:  Agreement to Amend Termination of Employment and Severance Benefits

Dear Don:

Following Silver Spring’s grant of performance stock units to executives in May
2015 (the “PSUs”), and after a review of the Company’s standard termination of
employment and severance benefits for executives (the “Termination Benefits
Agreement”) including those attached to your promotion letter dated October 13,
2011 (the “Promotion Letter”), we determined that terms of the existing
Termination Benefits Agreement relating to acceleration of vesting of equity
awards do not contemplate how performance-based awards, including the PSUs,
should be treated in the event of a termination of employment.  Therefore we are
amending the terms of the Termination Benefits Agreement of each executive to
clarify the treatment of the PSU awards; specifically, that the performance
criteria must be satisfied at the time of termination in order for such awards
to receive acceleration of vesting as set forth in the Termination Benefits
Agreement.  This amendment to your Termination Benefits Agreement only clarifies
the treatment of performance-based awards, as set forth in the PSUs, and does
not otherwise change the existing terms of the Termination Benefits Agreement.  

Effective as of November 19, 2015, Silver Spring and you agree to amend Section
2(b) of the Termination Benefits Agreement to add a new Section 2(b)(iii) as
follows:

“Notwithstanding Sections 2(b)(i) and 2(b)(ii), acceleration of vesting of any
performance-based equity grants, such as performance stock units, shall be
subject to and qualified by the terms of any performance-based equity grant that
provides for satisfaction of applicable performance vesting requirements,
including any average price thresholds (as set forth in the agreement(s)
governing your performance-based equity grant(s)), as determined on the date of
your termination, and the acceleration of vesting pursuant to such Sections
2(b)(i) and 2(b)(ii) shall occur only if the above-referenced performance
vesting requirements have been satisfied.”

Except as set forth above, the Promotion Letter and the Termination Benefits
Agreement shall remain in full force and effect in all other respects, and this
letter of amendment (the “Amendment Agreement”) does not supersede any of the
other the terms of the Promotion Letter or the Termination Benefits
Agreement.  This Amendment Agreement, the Promotion Letter and the Termination
Benefits Agreement are the entire agreement relating to your employment with
Silver Spring.    

Sincerely,

Silver Spring Networks, Inc.


By:    [g201603091945203597358.jpg]

Richard S. Arnold, Jr.

General Counsel and Secretary

 

 

I accept the terms and conditions as set forth in this Amendment Agreement, and
acknowledge and agree that this Amendment Agreement amends the Termination
Benefits Agreement only to the extent as set forth herein and that the
Termination Benefits Agreement remains in full force and effect in all other
respects.  

 

--------------------------------------------------------------------------------

Exhibit 10.18

[g201603091945203597359.jpg]

 